DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in the specification page 1, updated the status of U.S. Application serial No. 16/095,109 as US Patent No. 11,104,971. Appropriate correction is required.

Claim Objections
3.	Claims 1-9, 11 and 12 are objected to because of the following informalities: 
	In claim 1, lines 7-9, it is suggested to replace “an upper mold in which a 10protrusion corresponding to the recess of the lower mold is provided on a molding surface” with -- an upper mold having a molding surface on which a 10protrusion corresponding to the recess of the lower mold is provided--. For claim language clarity.
	In claim 1, line 15, replace “the recess upward through an air escape passage” with -- the recess upward through an air escape passage in the mold--.
	In claim 2, at the beginning of line 5, replace “passage is provided” with --passage provided--.
	In claim 3, line 5, replace “passage provided a passage provided between” with -- passage provided between--.
	In claim 4, at the beginning of line 6, replace “includes” with --including--. At the 

	In claim 5, line 5, replace “collection passage provided and opening” with -- collection passage provided with an opening--.
	In claim 6, line 8, replace “collection passages are alternately provided” with -- collection passages that are alternately provided--.
	In claim 7, line 5, replace “coolant supply passages are provided” with -- coolant supply passages that are provided--.
	In claim 8, line 5, replace “coolant supply passages are” with -- coolant supply passages that are--.
	In claim 11, line 4, replace “coolant and air moved” with -- coolant and air are moved--.
	In claim 11, line 5, replace “escape passage are collected” with -- escape passage and collected--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: (1) a clear step of heating the workpiece and how the workpiece is heated since the claim recites in line 16 recites “the workpiece, which has been heated”.
In claim 1, it is unclear, how (i) the step for placing entirety of the workpiece in an inner space of a recess differs from (ii) the step of immersing the entirety of the workpiece in the inner space of a recess because from the sequence of the claimed steps, it appears the entirety of the workpiece remain in the inner space of a recess prior to filling said recess space with the liquid coolant. Applicant is asked to clarify.
Claim 11 recites the limitation "the outside" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the water leakage" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
6.	Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Kurisu et al. (US 8,327,680) is the closest prior art of record that teaches a method of cooling a workpiece (1, see figure 1A)  place between a lower mold (2, see figures 1A&B, 2A&B, and  column 4, line 40-column 5, line 19) which has a recess .
Thus, the improvement coming from the instant claimed invention over the prior art is that air in the inner space of the recess provided on a molding surface of a lower mold is caused to escape upward through an air escape passage and discharged from said space in which the molded article is placed and thereby allowing the liquid coolant supplied to uniformly and sufficiently cool the workpiece whilst being pressing or restraining and consequently producing a molded article that has uniform hardness throughout.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seki et al. (US 11,104,971), Vander Wel et al. (US 8,268,226), Ishii (US 9,227,238) and Beenken et al. (US 20080196800) are also cited in PTO-892.
8.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to MICHAEL ABOAGYE whose telephone number is 
(571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number 
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733